                                                                              FiLED
                                                                           IN CLERK'S OFFICE
                                                                       US DiSTRICT COURT E.D.N.Y.
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK
                                                                       Tir FEB -2-1 201S ★
                                                       X
                                                                        BROOKLYN OFFICE
MARELIE VASQUEZ,
                                     Plaintiff,
                                                           MEMORANDUM
                                                           DECISION AND ORDER

                       - against -
                                                           18-CV-1107(AMD)

COMMISSIONER OF SOCIAL SECURITY,

                                     Defendant


                                                       X

ANN M.DONNELLY,District Judge.

       The pro se plaintiff brings this action seeking review ofthe Social Security

Commissioner's decision, after a hearing before an Administrative Law Judge (ALJ), that the

plaintiff is not disabled for the purposes ofreceiving disability insurance benefits and

Supplemental Security Income under Titles II and XVI of the Social Security Act. On

September 4, 2018, the defendant moved for judgment on the pleadings(ECF No. 11), and on

November 13, 2018, the plaintiff opposed the motion by letter(ECF No. 14). For the reasons

below, I deny the defendant's motion and remand the case for further proceedings.

                                           BACKGROUND


       The 34-year-old plaintiff submitted her application for disability insurance benefits and

Supplemental Security Income on April 20,2015. (Tr. 13.) The plaintiff, who suffers from

cervical dysplasia, chronic pain, interstitial cystitis, vulvodynia, anxiety, depression, insomnia,

polyuria, polycystic ovary syndrome, and hypothyroidism, said her disability began on

September 28, 2014, when she was fired from her job as a hospital admissions clerk for using the


                                                  1
bathroom too frequently and for her absences for bladder surgeries. (Tr. 60-61.) The plaintiffs

application was denied on August 19, 2015. (Tr. 13.) ALJ Sommattie Ramrup held a hearing on

December 16, 2016, at which the plaintiff, represented by counsel, testified. {Id.) The ALJ also

heard from a vocational expert. {Id.) On April 26,2017, ALJ Ramrup denied the plaintiffs

application, concluding that the plaintiff could still perform sedentary work. (Tr. 13-23.) The

Appeals Council denied the plaintiffs request for review on January 11,2018. (Tr. 1-6.)

       The plaintiff makes three challenges to the ALJ's decision. First, the plaintiff disputes

the ALJ's conclusion that surgery improved the plaintiffs symptoms. Second,the plaintiff says

that there are psychiatric records that were not part ofthe record before the ALJ. Finally, the

plaintiff challenges the ALJ's decision that she had the residual functional capacity(RFC)to

perform sedentary work; the plaintiff cites her limited ability to walk or sit for a long time and

her frequent need to use the bathroom during a work day. (ECF No. 14.) These arguments have

merit, and I address them below.

                                          DISCUSSION

       A district court reviewing a final decision ofthe Commissioner must determine "whether

the correct legal standards were applied and whether substantial evidence supports the decision."

Butts V. Barnhart,388 F.3d 377, 384(2d Cir. 2004)as amended on reh'g in part,416 F.3d 101

(2d Cir. 2005). The court must uphold the Commissioner's factual findings ifthere is substantial

evidence in the record to support them. 42 U.S.C. § 405(g). "Substantial evidence" is "more

than a mere scintilla" and "means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion." Richardson v. Perales,402 U.S. 389,401 (1971)(internal

citations omitted). While the court must defer to the Commissioner's factual findings when they

are "supported by substantial evidence," the court will not defer to the ALJ's determination
"[w]here an error oflaw has been made that might have affected the disposition ofthe case."

Pollard V. Halter, 377 F.3d 183, 188-89(2d Cir. 2004)(quoting Townley v. Heckler, 748 F.2d

109, 112(2d Cir.1984))(internal citations omitted). Thus,"[e]ven ifthe Commissioner's

decision is supported by substantial evidence, legal error alone can be enough to overturn the

ALJ's decision." Ellington v. Astrue, 641 F. Supp. 2d 322,328(S.D.N.Y. 2009)(quoting

Johnson v. Bowen,817 F.2d 983,985(2d Cir. 1987)).

The Plaintiff's Impairments

        When the plaintiffinitially applied for disability benefits, she listed the following

illnesses and conditions: cervical dysplasia, chronic pain, interstitial cystitis, vulvodynia, anxiety,

depression, insomnia, polyuria, pain bladder syndrome, polycystic ovary sjmdrome, panic

attacks, kidney stones, hypothyroidism and a broken left foot. (Tr. 93-94.) The ALJ concluded

that the plaintiffs obesity, interstitial cystitis, and vulvodynia were severe impairments,and that

her hypothyroidism, polycystic ovary syndrome, broken left foot, and mental health impairments

were not severe or did not meet a listing. (Tr. 16-18.) The ALJ does not appear to have

considered whether the plaintiffs cervical dysplasia, chronic pain, insomnia, or kidney stones

met or equaled a listing, or affected the plaintiffs RFC. Remand is necessary so that the ALJ

can consider these conditions and the extent to which they would have affected the RFC

determination.


       The ALJ decided that the plaintiffs hypothyroidism and polycystic ovary syndrome were

not severe because both conditions "appear[ed] to be stable and managed with no significant or

aggressive treatment," and were not associated with "significant symptoms or functional

limitations,... complications [or] end-organ damage." (Tr. 16.) The record does not support this

conclusion. For example, in April 2016, Dr. Rachel Froehlich treated the plaintifffor both
conditions, noted that the plaintiff had "chronic pain," and prescribed medications for them.

(Tr. 365-69.) The plaintiffs medical history is consistent on the subject of"chronic pain;" the

plaintiff reported pain at nearly every one of her doctor's appointments and described conditions

that could have caused the pain. Under these circumstances, remand is necessary so that the ALJ

can seek a doctor's opinion about the severity ofthe plaintiffs hypothyroidism and polycystic

ovary syndrome, and the pain or other symptoms associated with each condition. See Cassell v.

Berryhill, No. 15-CV-0734,2018 WL 4158305, at *5(E.D.N.Y. Aug. 30,2018)("At bottom, the

ALJ must make 'every reasonable effort' to obtain reports from medical sources to fill gaps in

the administrative record."(citing 20 C.F.R. § 416.912)); see also Martinez v. MassanarU 242 F.

Supp.2d 372, 378(S.D.N.Y, January 27,2003)("To the extent that the evidence submitted was

insufficient for the ALJ to form a conclusion... he was obligated to supplement the record with

clarifying evidence.").

       Nor does the record support the AO's conclusion that the plaintiffs mental health

impairments were not severe. Dr. McCormick,a psychologist who examined the plaintiffin July

2015,found that the plaintiff was moderately impaired in the areas of maintaining concentration

and attention, performing complex tasks and relating adequately with others, and markedly

impaired in maintaining a regular schedule and dealing appropriately with stress. (Tr. 16.) The

ALJ gave little weight to Dr. McCormick's opinion because it was "based on a one-time

examination and mostly on the complainant's complaints," and was "inconsistent with the

clinical record;" the ALJ noted that there were few psychiatric treatment records before 2015,

and "none from any mental health specialists and providers since May 2015," when the plaintiff

received care from Brooklyn Mental Health Clinic. (Jd.) In contrast, the ALJ gave great weight

to the opinion ofthe state agency medical consultant. Dr. Selesner, who found that the plaintiff
 had fewer limitations; the ALJ characterized Dr. Selesner's opinion as "consistent with the

 mostly unremarkable clinical notes" from Brooklyn Mental Health Clinic, and "based on

 knowledge ofthe Social Security Regulations on disability and assessment in functioning."

(Tr. 18.)

         There were, however, portions of Dr. Selesner's opinions that were consistent with Dr.

 McCormick's conclusions. In a Disability Determination Explanation for the plaintiffthat Dr.

 Selesner signed on July 23,2015, he described the plaintiffs anxiety disorder as "severe," and

 said that the plaintiff had "moderate" difficulties in maintaining social functioning and

 concentration, persistence or pace, and "mild" restriction of activities of daily living. (Tr. 97-

 98.) These findings are consistent \vith the notes from the Brooklyn Mental Health clinic, where

 the plaintiff was treated between April 2015 to June 2015;these records include observations

 that the plaintiff"exhibit[ed] symptoms of depression, chronic pain, anxious [sic], and

 insomnia." (Tr. 637-49.) The ALJ did not refer to these findings in the decision. Accordingly,

remand is necessary so that the ALJ can consider these portions ofthe record. See Pacheco v.

 Barnhart, No.03-CV-3235,2004 WL 1345030 at *4(E.D.N.Y. June 14,2004)("[A]n ALJ

cannot'pick and choose evidence in the record that supports [her] conclusions.'"(quoting Rivera

 V. Sullivan, 771 F. Supp. 1339(S.D.N.Y. 1991))).

        If on remand the ALJ finds inconsistencies in the record about the plaintiffs mental

 health impairments,the ALJ should develop the record to clarify or resolve these inconsistencies.

See Burgess v. Astrue, 537 F.3d 117,129-30(2d Cir. 2008); Martinez, 242 F. Supp. 2d at 378.

The ALJ should also determine whether there are additional psychiatric records, as the plaintiff

claims, and try to get these records.' And, because the plaintiff has multiple severe impairments.



'The plaintiffsays she is currently being treated by a psychiatrist named Dr. F. Laurel. (ECF No. 14.)

                                                    5
the ALJ should also consider "the combined effect of all [] impairments without regard to

whether any such impairment, if considered separately, would be of sufficient severity...

throughout the disability determination process." 20 C.F.R. § 404.1523; see also Duncan v.

Astrue, No.09-CV-4462,2011 WL 1748549, at *22(E.D.N.Y. May 6, 2011)(quoting Burgin v.

Astrue, 348 F. App'x 646,647^8(2d Cir. 2009)); Hernandez v. Astrue, 814 F. Supp. 2d 168,

185(E.D.N.Y. 2011)("The ALJ's failure to consider the effects of plaintiffs combined

impairments in every step ofthe five-step sequential process ...requires remand.").

The AU's RFC Determination Concerning Mental Health Impairments

       AU Ramrup determined that the plaintiff could perform sedentary work with the

following limitations: that she have access to a restroom less than 75 feet away and be limited to

"simple,routine tasks." (Tr. 18-19.) The ALJ does not appear to have considered the extent to

which the plaintiffs mental health impairments affected her RFC.

       In assessing a claimant's RFC,the ALJ must evaluate the"combined impact on a

claimant's ability to work,regardless of whether every impairment is severe." Dixon v. Shalala,

54 F.3d 1019,1031 (2d Cir. 1995); accord Johnston v. Astrue, No. CV-07-5089,2008 WL

4224059, at *9(E.D.N.Y. Sept. 8, 2008)("the ALJ is required to consider all of plaintiffs

impairments regardless oftheir severity"(citing 20 C.F.R. § 404,1545(a)(2))). Even if

"substantial evidence supports the ALJ's finding that [the plaintiffs] mental impairment was

nonsevere, it would still be necessary to remand this case for further consideration because the

ALJ failed to account [for the plaintiffs] mental limitations when determining her RFC."

Parker-Grose v. Astrue, 462 F. App'x 16,18(2d Cir. 2012);see also Rousey v. Comm 'r ofSoc.

Sec., 285 F. Supp. 3d 723,740-41 (S.D.N.Y. 2018)("Although the ALJ's finding that plaintiffs

mental impairments were not severe was supported by the record, the ALJ did err in failing to
consider plaintiffs mental impairments in determining plaintiffs RFC and in the hypothetical

posed to the vocational expert.")(collecting cases).

       In the RFC portion ofthe decision, the ALJ discussed the plaintiffs physical limitations

in connection with her ability to work; the ALJ did not explain how,if at all, the plaintiffs

depression and anxiety limited her RFC,or why these conditions were not part ofthe RFC

analysis. And,in the hypothetical posed to the vocational expert during the hearing, the ALJ did

not refer to depression or anxiety. (Tr. 84-90.) Remand is appropriate so that the ALJ can

consider the extent to which the plaintiffs mental health impairments might affect her RFC,an

evaluation that may require additional input from the vocational expert. See Parker-Grose, 462

F. App'x at 18; Rousey,285 F. Supp. 3d at 743(remand is required where the ALJ failed to

account for the limitations imposed by plaintiffs non-severe mental impairments); Schmidt v.

Calvin, No. 15-CV-2692,2016 WL 4435218, at *13(E.D.N.Y. Aug. 19,2016)(same).

The AU's RFC Determination Concerning Physical Impairments

       In determining the plaintiffs RFC,the ALJ focused almost exclusively on the period

after the plaintiffs January 2016 surgery; the ALJ decided that the plaintiff had a "greater than

50% improvement in symptoms and significant reduction in urgency and frequency of urination"

after two surgeries. (Tr. 19-21.) The ALJ concluded that the plaintiff could not lift or carry

more than 10 pounds,stand or walk more than two hours in an eight-hour workday,or do more

than "simple, routine tasks." (Tr. 20.) "Greater functional limitations, however, are not

supported by the clinical record, which in fact indicates significant(50% or more)improvement

in the claimant's condition" after surgery. {Id.) However,the ALJ did not make a disability

finding for the period between September 28, 2014,and the plaintiffs surgeries in January 2016.
Moreover,the record does not support the ALJ's determination that the plaintiffs condition

improved.

       First, the plaintiff alleged a disability beginning on September 28,2014, a date that the

ALJ accepted as the onset date. (Tr. 15.) The plaintiff did not have the surgeries that the ALJ

cites as the source ofimprovement in the plaintiffs conditions until January 2016. (Tr. 20.)

While the ALJ referred to the plaintiffs marked medical history between September 2014 and

January 2016,including the multiple medical conditions that led to her surgeries, the ALJ did not

determine the extent ofthe plaintiffs disability during this timeframe. (SeeTi. 16-19.) Even

assuming that the January 2016 surgeries improved the plaintiffs conditions, she could have

been disabled for the year and a half before she had surgery. On remand,the ALJ should make a

disability determination for the period between September 28,2014,and January 2016.

       Nor is there substantial evidence in the record to support the AU's conclusion that the

plaintiff had a 50% improvement in her condition after her January 2016 surgeries. The

plaintiffs medical records do suggest that there was some post-surgery improvement-for

example,the frequency and urgency of urination - but the plaintiff still had bladder pain after

surgery. (Tr. 39)(Dr. Yanke records dated 5/17/17:"pt. is having sever bladder spasm daily as

well as pelvic and back pain... She has interstim in place and states that this helps with the

urgency and frequency.") The plaintifftestified at the hearing and explained in a letter to the

Court that her pain got worse after the surgery. (Tr. 72-79; EOF No. 14("It has caused me

excruciating pain in my upper and lower back making it very difficult for me to be mobile."))

The plaintiff also testified that she could not work for any significant period because ofthe pain

and the pain medication that she takes. (Tr. 78.) Moreover, even though her symptoms

improved, she still woke up 12 or 13 times a night to go to the bathroom, and would need to do
so frequently throughout the day. {Id.\ Tr. A12'16(Dr. Schulz's May 17,2016 Bladder Problem

Implant Questionnaire.)) On remand,the ALJ should consider whether these conditions affect

the RPC determination.


        Additionally, the record about the plaintiffs RFC is somewhat sparse; the plaintiffs

doctors did not give specific opinions about the plaintiffs ability to work or perform daily

activities. An ALJ is not permitted to "engage[] in his own evaluations ofthe medical findings"

in order to determine the claimant's RFC. Henningsen v. Comm.'r ofSoc. Sec. Admin., 111 F.

Supp. 3d 250,271-72(E.D.N.Y. 2015)("The ALJ did not cite any medical evidence, and this

court foimd none in the record,to suggest that... plaintiff could form the full range of sedentary

work... and thus, the ALJ's determination that plaintiff had the RFC to perform the full range of

sedentary work is not supported by substantial evidence and must be reversed."); Hilsdorfv.

Comm 'r ofSoc. Sec., 724 F. Supp. 2d 330,347(E.D.N.Y.2010)("Because an RFC

determination is a medical determination, an ALJ who makes an RFC determination in the

absence ofsupporting expert medical opinion has improperly substituted his own opinion for that

ofa physician, and has committed legal error."); see also Legall v. Colvin, No. 13-CV-1426,

2014 WL 4494753, at *6(S.D.N.Y. Sept. 10, 2014)("[T]he ALJ in this case committed legal

error in arriving at his RFC determination without citation to any expert medical opinion in

support thereof."(citing Hilsdorf, 724 F. Supp. 2d at 347)).

       While several ofthe plaintiffs doctors described the plaintiff's symptoms, none gave an

opinion about the plaintiffs ability to sit or stand for certain periods oftime, carry heavy objects,

or walk significant distances. Remand is necessary so that the ALJ can have the benefit of

opinions from treating or consulting physicians regarding the plaintiffs physical limitations. See

Henningsen, 111 F. Supp. 3d at 271-72; Hilsdorf 724 F. Supp. 2d at 347.
                                        CONCLUSION


       Accordingly,for the reasons set forth above, the Commissioner's motion for judgement

on the pleadings is denied, and the case is remanded for further development of the record.

SO ORDERED.




                                                     s/Ann M. Donnelly

                                                    Ann M. Donnelly
                                                    United States District Judge


Dated: Brooklyn, New York
       February 21,2019




                                               10
